DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a delivery device for delivering microparticles. The device having a first and second source of injection medium, a fluid mixer, a microparticle source, and a microparticle trap. The microparticle trap comprises a bend in tubing connected to the source of microparticles to the fluid mixer, the bend is at least 90 degrees and stops the microparticles from entering the fluid mixer. The closest prior art is Herbette et al. (US 2009/0005734 A1). Herbette teaches a delivery device for delivering microparticles having a first and second injection medium and fluid mixer. However, Herbette does not teach a microparticle trap located between the source of the microparticles and the fluid mixer and further that the microparticle trap comprises a bend in tubing at least about 90 degrees and stop microparticles from entering the fluid mixer. Therefore, by reciting, in combination with the other structural elements, a microparticle trap located between the source of microparticles and the fluid mixer and having a bend of at least 90 degrees to stop microparticles from entering the fluid mixer, overcomes the closest prior art and any combination of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783